DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, line 8, there is insufficient antecedent basis for “the position (of the arm member)”
Claim 6, line 2 recites “a dent from a vehicle” – it is not clear if this is meant to refer to the dent and the vehicle that was previously set forth or an additional dent and vehicle. Similarly, on line 6 of claim 6, “a vehicle” is recited – it is unclear if this is meant to refer to the same vehicle or a different vehicle.
With regards to claim 6, line 10, there is insufficient antecedent basis for “the position (of the arm member)”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holsapple et al. (hereafter “Holsapple”)(US Patent 3,712,106).
With regards to claim 1, Holsapple discloses a paintless dent removal tool, the paintless dent removal tool comprising:
a threaded bolt [it is noted that although only a single reference numeral 38 is labeled, all three mounting sleeves have element 38 (Column 2, lines 13-15), therefore the “threaded bolt” can be considered the element 38 attached to sleeve 20 on the left side of the arm, i.e. “the first end”] having a top end and a bottom end; 
an arm member (bar 12 and three mounting sleeves 16, 18, 20) having a first end and a second end, the first end of the arm member having a threaded borehole (leg 37 of the T is 
a foot member (41) connected to the second end of the arm member, the foot member having a substantially flat lower surface, as seen in at least Figure 1 configured to be placed on the outer surface of the vehicle.
The following are considered recitations of intended use: 
“for removing a dent from a vehicle”
“the threaded bolt for knocking down dents out of the outer surface of a vehicle”
“for controlling vibration and improving accuracy when the top end of the bolt is struck by a striking tool”
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
With regards to claim 2, Holsapple discloses further comprising:
a tip member (26) detachably connected to the bottom end of the bolt, 
The following is considered a recitation of intended use “the tip member for contacting the outer surface of the vehicle when the top end of the bolt is struck by a striking tool to knock down the dent.”
With regards to claim 4, Holsapple discloses wherein the foot member (41) is detachably connected to the arm member by a ball (39), the ball configured to move, rotate and adjust so 
With regards to claim 5, Holsapple discloses wherein the foot member (41) is detachably connected to the second end of the arm member, as seen in at least Figure 1.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (US Patent 2,498, 320).
With regards to claim 1, Weber discloses a paintless dent removal tool for removing a dent from a vehicle, the paintless dent removal tool comprising:
a threaded bolt (17) having a top end and a bottom end, the threaded bolt for knocking down dents out of the outer surface of a vehicle; 
an arm member (A) having a first end and a second end, the first end (11) of the arm member  (A) having a threaded borehole, as seen in Figure 1, therethrough for detachably securing the threaded bolt in a position transverse to the position of the arm member; and
a foot member (14) connected to the second end (10) of the arm member (A), the foot member having a substantially flat lower surface, as seen in Figure 1, configured to be placed on the outer surface of the vehicle.
The following are considered recitations of intended use: 
“for removing a dent from a vehicle”
“the threaded bolt for knocking down dents out of the outer surface of a vehicle”
“for controlling vibration and improving accuracy when the top end of the bolt is struck by a striking tool”
structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
With regards to claim 2, Weber discloses further comprising:
a tip member (32) detachably connected to the bottom end of the bolt, the tip member for contacting the outer surface of the vehicle. The following is considered recitations of intended use: “when the top end of the bolt is struck by a striking tool to knock down the dent.”
With regards to claim 3, Weber discloses further comprising:
a cap member (18) detachably connected to the top end of the bolt, the cap member for protecting the top end of the bolt when the bolt is struck by a striking tool to knock down the dent.
With regards to claim 5, Weber discloses wherein the foot member (14) is detachably connected to the second end (10) of the arm member (A), as seen in Figure 1.
With regards to claim 6, Weber discloses a method of removing a dent from a vehicle [Column 1, lines 1-5], the method comprising the steps of:
providing a paintless dent removal tool for removing a dent from a vehicle, the paintless dent removal tool comprising:
a threaded bolt (17) having a top end and a bottom end, the threaded bolt (17) for knocking down dents out of the outer surface of a vehicle; 

a foot member  (14) connected to the second end of the arm member, the foot
member having a substantially flat lower surface, as seen in at least Figure 1, configured to be placed on the outer surface of the vehicle for controlling vibration and improving accuracy when the top end of the bolt is struck by a striking tool to knock down the dent; and 
positioning the bottom end of the threaded bolt above the dent; and
 striking the top end of the threaded bolt (17) with a striking tool (impact hammer B), so that the bottom end of the threaded bolt pushes down upon the outer surface of the vehicle to substantially knock down and remove the dent [Column 2, lines 10-24].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TERESA M EKIERT/            Primary Examiner, Art Unit 3725